DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.

Response to Arguments
Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive.  The arguments are presented that the prior art of Xu, Holman, and Park would not obviate the claimed reduction in shuttling and improved selenium utilization efficiency due to not teaching the claimed nanostructure.  These arguments are not found persuasive due to the fact that Xu teaches a selenium coated graphene material (a nanoscale material) [0031] and Holman teaches a similar encapsulating layer [0020, 0025].  Therefore while Xu and Holman do not explicitly teach the claimed selenium utilization efficiency they should exhibit the claimed properties due to teaching .  
The arguments are presented that Xu would not teach a coating as a means for reducing shuttling due to teaching additional additives to reduce shuttling and teaching a polymer as a traditional binder.  These arguments are not found persuasive due to the fact that Xu teaches these additives are optional with the language “may further include”.  Furthermore Xu is not relied upon for teaching the polymer as an encapsulating coating.  The prior art of Holman is relied upon for this as detailed in the claim rejections below.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of Claim 8 limits a carbon or graphite material to specific types of carbon or graphite (not including graphene) and is dependent on claim 1 which now requires a graphene based material.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2, 8-9, 11-22, 25-26, 30, and 32-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2019/0044181 A1, hereafter Xu) in view of Holman et al. (US 2004/0018430 A1, hereafter Holman), and further in view of Park et al. (US 2016/0233512 A1, hereafter Park).
With regard to claims 1 and 16, Xu teaches a rechargeable alkali metal-selenium cell (lithium-selenium cell) [0031-0032] comprising:
an anode active material layer and an optional anode current collector supporting said anode active material layer [0033];
a cathode active material layer and an optional cathode current collector supporting said cathode active material layer [0033]; and 
an electrolyte with an optional porous separator layer in ionic contact with said anode active material layer and said cathode active material layer [0020, 0032]; 

Xu teaches the cathode active material would be embraced or encapsulated by a high elasticity polymer (rubber) binder [0033] does not explicitly teach the claimed thickness, lithium ion conductivity, or recoverable strain of the polymer layer.  However, in the same field of endeavor Holman teaches the use of an encapsulating layer with an ionic conductivity of at least 10-7 S/cm or at least 10-7 S/cm (equal to the claimed range of claim 1 and overlapping the claimed range of claim 16) and a thickness of less than 1 micron (which overlaps and obviates the claimed range) [0020, 0025].  Holman does not explicitly teach the claimed recoverable strain, however since Holman teaches the material is elastic and has a Young’s modulus of less than 100 GPa it should exhibit the claimed properties. It would have been obvious to one of ordinary skill in the art to use the encapsulating layer of Holman with the cathode active material of Xu for the benefit of a material with a desirable blend of conductivity and electrochemical stability [Holman 0022].
Xu and Holman would not explicitly teach that the polymer encapsulating layer is cross-linked.  However, in the same field of endeavor, Park teaches the use of a cross-linked polymer [0036] having an ether derived linkage (from polyoxyethylene lauryl ether monomers) [0078] or a triacrylate monomer derived linkage (in pentaerythritol triacrylate) [0027].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the cross-linked polymer material of Park as the 
Xu and Holman do not explicitly teach the claimed selenium utilization efficiency.  However they should exhibit the claimed properties due to teaching a substantially similar structure (encapsulated selenium carbon hybrid electrode) as detailed in the rejection of claim 1 above.
{Note the claim amendments are drawn to non-elected sub-species E from the 2/20/2020 restriction requirement, since the amended subject matter is taught by the previously used Xu reference it has been examined in the interest of compact prosecution} 
With regard to claims 2, 8, and 9, Xu teaches a selenium-carbon/selenium-graphene hybrid composite with selenium on the surface of or in the pores of graphite, graphene, or carbon black and teaches the graphene may be pristine graphene or reduced graphene oxide [0031, 0074].
With regard to claims 11-13, Xu teaches the cathode active material would be embraced or encapsulated by a high elasticity polymer (rubber) binder [0033] does not explicitly teach the claimed thickness, lithium ion conductivity, or recoverable strain of the polymer layer.  However, in the same field of endeavor Holman teaches the use of an encapsulating layer with an ionic conductivity of at least 10-7 S/cm or at least 10-7 S/cm (equal to the claimed range of claim 1 and overlapping the claimed range of claim 16) and a thickness of less than 1 micron (which overlaps and obviates the claimed range) [0020, 0025].  Holman further teaches lithium ion conducting additives such as LiClO4 in 10 wt. % in the encapsulating layer and teaches that inorganic materials such 
With regard to claim 14, Xu teaches the cathode active material would be embraced or encapsulated by a high elasticity polymer (rubber) binder [0033] does not explicitly teach the claimed thickness, lithium ion conductivity, or recoverable strain of the polymer layer.  However, in the same field of endeavor Holman teaches the use of an encapsulating layer with an ionic conductivity of at least 10-7 S/cm or at least 10-7 S/cm (equal to the claimed range of claim 1 and overlapping the claimed range of claim 16) and a thickness of less than 1 micron (which overlaps and obviates the claimed range) [0020, 0025].  Holman further teaches mixtures with electron conducting polymers including polyaniline [0042, 0098].  Holman does not explicitly teach the claimed recoverable strain, however since Holman teaches the material is elastic and has a Young’s modulus of less than 100 GPa it should exhibit the claimed properties. It would have been obvious to one of ordinary skill in the art to use the encapsulating layer of Holman with the cathode active material of Xu for the benefit of a material with a desirable blend of conductivity and electrochemical stability [Holman 0022].
With regard to claim 15, Xu teaches the cathode active material would be embraced or encapsulated by a high elasticity polymer (rubber) binder [0033] does not -7 S/cm or at least 10-7 S/cm (equal to the claimed range of claim 1 and overlapping the claimed range of claim 16) and a thickness of less than 1 micron (which overlaps and obviates the claimed range) [0020, 0025].  Holman further teaches mixtures with ion conducting polymers including poly(ethylene oxide) [0042, 0098].  Holman does not explicitly teach the claimed recoverable strain, however since Holman teaches the material is elastic and has a Young’s modulus of less than 100 GPa it should exhibit the claimed properties. It would have been obvious to one of ordinary skill in the art to use the encapsulating layer of Holman with the cathode active material of Xu for the benefit of a material with a desirable blend of conductivity and electrochemical stability [Holman 0022].
With regard to claim 17, Xu and Holman do not explicitly teach the claimed selenium utilization efficiency.  However they should exhibit the claimed properties due to teaching a substantially similar structure (encapsulated selenium carbon hybrid electrode) as detailed in the rejection of claim 1 above.
With regard to claim 18, Xu teaches non-aqueous electrolytes [0027].
With regard to claim 19, Xu teaches LiBOB and LiClO4 salts [0021].
With regard to claim 20, Xu teaches ethylene carbonate and dimethoxyethane solvents [0027].
With regard to claim 21, Xu teaches an anode material containing lithium metal [0032].
With regard to claim 22, Xu teaches a lithium-ion selenium cell [0031-0032] with a lithium anode [0032] but does not explicitly teach the claimed anode materials.  However, the claimed materials such as carbon, silicon, germanium, and lithiated versions of aluminum and tin are well known in the art as anode materials for lithium cells as evidenced by Holman [0088].
With regard to claim 25, Xu teaches a cathode active material layer for a rechargeable alkali metal-selenium cell wherein said cathode active material layer contains multiple particulates of a selenium containing material (selenium carbon/graphite hybrid) [0031] embraced or encapsulated by a layer of a high elasticity polymer (styrene-butadiene rubber) [0033].
Xu teaches the cathode active material would be embraced or encapsulated by a high elasticity polymer (rubber) binder [0033] does not explicitly teach the claimed thickness, lithium ion conductivity, or recoverable strain of the polymer layer.  However, in the same field of endeavor Holman teaches the use of an encapsulating layer with an ionic conductivity of at least 10-7 S/cm (equal to the claimed range) and a thickness of less than 1 micron (which overlaps and obviates the claimed range) [0020, 0025].  Holman does not explicitly teach the claimed recoverable strain, however since Holman teaches the material is elastic and has a Young’s modulus of less than 100 GPa it should exhibit the claimed properties. It would have been obvious to one of ordinary skill in the art to use the encapsulating layer of Holman with the cathode active material of Xu for the benefit of a material with a desirable blend of conductivity and electrochemical stability [Holman 0022].

With regard to claims 26 and 30, Xu teaches a selenium-carbon/selenium-graphite hybrid composite with selenium on the surface of or in the pores of graphite or carbon black [0031].
With regard to claim 32, Xu teaches a binder resin that would be external to the particles and bind the particles together [0033].
With regard to claim 33, Xu teaches Xu teaches a cathode active material layer for a rechargeable alkali metal-selenium cell wherein said cathode active material layer contains a resin binder [0033] multiple particulates of a selenium coated nanomaterial (selenium graphene hybrid, which would be a nanomaterial due to the nanoscale thickness of graphene) [0031] embraced or encapsulated by a layer of a high elasticity polymer (styrene-butadiene rubber) [0033].
Xu teaches the cathode active material would be embraced or encapsulated by a high elasticity polymer (rubber) binder [0033] does not explicitly teach the claimed thickness, lithium ion conductivity, or recoverable strain of the polymer layer.  However, in the same field of endeavor Holman teaches the use of an encapsulating layer with an -7 S/cm (equal to the claimed range) and a thickness of less than 1 micron (which overlaps and obviates the claimed range) [0020, 0025].  Holman does not explicitly teach the claimed recoverable strain, however since Holman teaches the material is elastic and has a Young’s modulus of less than 100 GPa it should exhibit the claimed properties. It would have been obvious to one of ordinary skill in the art to use the encapsulating layer of Holman with the cathode active material of Xu for the benefit of a material with a desirable blend of conductivity and electrochemical stability [Holman 0022].
Xu and Holman would not explicitly teach that the polymer encapsulating layer is cross-linked.  However, in the same field of endeavor, Park teaches the use of a cross-linked polymer [0036] having an ether derived linkage (from polyoxyethylene lauryl ether monomers) [0078] or a triacrylate monomer derived linkage (in pentaerythritol triacrylate) [0027].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the cross-linked polymer material of Park as the encapsulating material of Xu and Holman for the benefit of controlling electrolyte swelling [Park 0013].
With regard to claim 34, Xu teaches the binder bonds the particles together and bonds the particles to a current collector [0033].
With regard to claim 35, Xu teaches a lithium selenium cell comprising an anode active material layer and an optional anode current collector supporting said anode active material layer [0033]; a cathode active material layer containing the cathode active material layer of claim 33 [detailed in the rejection of claim 33 above]; and an 
With regard to claim 36, Xu teaches a powder mass for a lithium-selenium battery cathode, said powder mass comprising multiple particulates of a selenium containing material (selenium carbon/graphite hybrid) [0031] embraced or encapsulated by a layer of a high elasticity polymer (styrene-butadiene rubber) [0033].
Xu teaches the cathode active material would be embraced or encapsulated by a high elasticity polymer (rubber) binder [0033] does not explicitly teach the claimed thickness, lithium ion conductivity, or recoverable strain of the polymer layer.  However, in the same field of endeavor Holman teaches the use of an encapsulating layer with an ionic conductivity of at least 10-7 S/cm (equal to the claimed range) and a thickness of less than 1 micron (which overlaps and obviates the claimed range) [0020, 0025].  Holman does not explicitly teach the claimed recoverable strain, however since Holman teaches the material is elastic and has a Young’s modulus of less than 100 GPa it should exhibit the claimed properties. It would have been obvious to one of ordinary skill in the art to use the encapsulating layer of Holman with the cathode active material of Xu for the benefit of a material with a desirable blend of conductivity and electrochemical stability [Holman 0022].
Xu and Holman would not explicitly teach that the polymer encapsulating layer is cross-linked.  However, in the same field of endeavor, Park teaches the use of a cross-linked polymer [0036] having an ether derived linkage (from polyoxyethylene lauryl ether monomers) [0078] or a triacrylate monomer derived linkage (in pentaerythritol triacrylate) [0027].  It would have been obvious to one of ordinary skill in the art at the 
With regard to claim 37, Xu teaches a selenium-carbon/selenium-graphite hybrid composite with selenium on the surface of or in the pores of graphite or carbon black [0031].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737.  The examiner can normally be reached on Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724